Citation Nr: 1513324	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos or herbicides.

 
REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously considered this issue in January 2014, at which time a remand was ordered to obtain outstanding VA treatment records.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but a remand is necessary to safeguard the Veteran's right to representation, as explained below.  

A VA Form 21-22 dated November 2008 (received December 2008, in Virtual VA) shows that the Veteran appointed the North Carolina Division of Veterans Affairs as his representative.  This VA Form 21-22 has not been revoked. Additionally, the September 2010 claim of service connection for a respiratory disability was accompanied by a cover letter from the above-referenced VSO.  Furthermore, there is no indication that the VSO has withdrawn its representation or that the Veteran has opted to change representation or represent himself on a pro se basis.  As such, the Board must assume that the North Carolina Division of Veterans Affairs is still the Veteran's appointed representative.  However, the RO does not appear to have recognized that the Veteran has a representative, as none is listed in the electronic record.  Moreover, there is no indication that copies of the adjudications in the current appeal have been sent to the Veteran's representative.  Such must be made available and the North Carolina Division of Veterans Affairs (NCDVA) must be given the opportunity to submit an appellate brief.

On remand, the AOJ should clarify whether the Veteran currently intends to be  represented in his appeal and, if so, it must provide the Veteran's representative with copy of the last adjudication in the current appeal.  If the representative is a state VSO, it should be given the opportunity to present arguments on behalf of the Veteran.

Accordingly, the case is REMANDED for the following action:

Contact the NCDVA and clarify whether it is still the Veteran's appointed representative.  If so, send it a copy of the last adjudication in the current appeal and allow it to submit arguments on behalf of the Veteran.  If it is not the appointed representative, documentation should be
obtained indicating that such representation was revoked prior to the Veteran's appeal being certified to the Board.  If this did not occur, the Representative must furnish good cause for their withdrawal.  The Veteran should be apprised as to the response made by NCDVA and, if revocation occurs, must be afforded an opportunity to seek a new representative if he so chooses.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


